Citation Nr: 0809249	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  07-28 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable rating for 
dysthymia.

2.  Entitlement to an effective date earlier than January 22, 
2001, for the grant of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than January 22, 
2001, for the grant of a total disability rating for 
compensation based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than January 22, 
2001, for the grant of Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.

5.  Entitlement to an effective date earlier than June 13, 
2002, for the grant of special monthly compensation based 
upon the need for regular aid and attendance of another 
person.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2006 and July 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted noncompensable service connection for dysthymia; 
granted a 100 percent disability rating for PTSD, effective 
January 22, 2001; granted entitlement to a TDIU rating, 
effective January 22, 2001; granted Dependents' Educational 
Assistance, effective January 22, 2001; granted special 
monthly compensation based upon the need for regular aid and 
attendance of another person, effective June 13, 2002; and 
denied entitlement to effective dates earlier than January 
22, 2001, for the grants of the 100 percent disability rating 
for PTSD, a TDIU rating, and Dependents' Educational 
Assistance, and earlier than June 13, 2002, for the grant of 
special monthly compensation.

The issues of entitlement to effective dates earlier than 
January 22, 2001, for the grants of a TDIU rating and 
Dependents' Educational Assistance, and earlier than June 13, 
2002, for the grant of special monthly compensation are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.




FINDINGS OF FACT

1.  Dysthymia and PTSD are evaluated under the General Rating 
Formula for psychiatric disorders; coexisting psychiatric 
disorders are assigned a single rating that reflects the 
severity of overall psychiatric disability.

2.  In an October 2000 rating decision, the RO granted 
service connection for PTSD, and awarded a 30 percent 
disability rating, effective September 30, 1996.  The veteran 
did not appeal that decision.

3.  The veteran has not raised a claim of entitlement to 
revision of the October 2000 rating decision based upon clear 
and unmistakable error (CUE).

4.  On January 21, 2001, the RO received a claim for an 
increased rating for PTSD.  

5.  In a July 2005 rating decision, the RO increased the 
veteran's disability rating for PTSD from 30 to 100 percent 
disabling, effective January 21, 2001.  

6.  There is no medical evidence of record dated earlier than 
January 21, 2001, which demonstrates that the veteran would 
be entitled to a 100 percent disability rating for his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The claim of entitlement to a separate compensable 
disability rating for dysthymia is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.126, 
4.130 (2007).

2.  The criteria for an effective date earlier than January 
21, 2001, for the assignment of a 100 percent disability 
rating for PTSD have not been met.  38 U.S.C.A. §§ 5101, 
5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Separate Rating for Dysthymia

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with the criteria in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  

The General Rating Formula for mental disorders provides for 
a single evaluation of all service-connected psychiatric 
disorders.  Although each psychiatric disability is assigned 
a distinct diagnostic code, the criteria for rating all 
psychiatric disorders is the same.  38 C.F.R. § 4.130.  VA is 
prohibited from assigning more than one disability rating 
under 38 C.F.R. § 4.130, regardless of how many psychiatric 
disorders for which the veteran is service-connected, as the 
symptoms for the various disorders overlap, and a disability 
rating is assigned for the overall psychiatric disability.  
38 C.F.R. § 4.14 (2007).

In this case, disability from dysthymia is already included 
in the rating assigned to the veteran for his service 
connected PTSD.  38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.  Therefore, to separately compensate 
dysthymia would constitute pyramiding, which is prohibited by 
VA regulations.  38 C.F.R. § 4.14.  The Board emphasizes, 
however, that the level of impairment from the veteran's 
dysthymia has been considered in assessing the severity of 
his service-connected PTSD.  Without considering this 
disorder, the current rating for PTSD could not be justified.   

In a claim such as this, where the law and not the evidence 
is dispositive, the claim must be denied because of the lack 
of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Therefore, the veteran's claim for a 
separate compensable rating for dysthymia is denied.



Earlier Effective Date

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007); 
Harper v. Brown, 10 Vet. App. 125 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim, 
provided also that the claim is received within one year 
after the increase.  In such cases, the Board must determine 
under the evidence of record the earliest date that the 
increased rating was ascertainable.  Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

An October 2000 rating decision granted service connection 
for the veteran's PTSD and assigned a 30 percent rating.  A 
July 2005 rating decision increased the veteran's PTSD 
disability rating from 30 to 100 percent disabling, effective 
January 22, 2001, the date the claim for the increased rating 
was received.  In determining whether the veteran is entitled 
to an earlier effective date for his increased rating of 100 
percent, the pertinent question is whether there are any 
communications from the veteran dated prior to January 22, 
2001, that may be interpreted as either formal or informal 
claims for an increased rating.  

The record reflects that following the October 2000 grant of 
service connection for PTSD, the first correspondence 
received from the veteran relating to PTSD was dated on 
January 22, 2001.  The veteran was granted an increased 
disability rating of 100 percent on the basis of this 
communication.  As there was no other correspondence received 
from the veteran between the October 2000 grant of service 
connection and the January 22, 2001, claim, the Board finds 
that January 22, 2001, is the earliest date as of which the 
veteran submitted a claim for an increased rating.  The 
question before the Board then is whether, based upon the 
evidence of record, it is factually ascertainable that the 
veteran's PTSD increased in severity in the one year prior to 
submitting the January 22, 2001 claim for an increased 
rating.  The evidence for consideration in this regard 
includes treatment records dated from January 2000 to January 
2001, when the claim for an increased rating was received to 
the date the increase in the disability rating was awarded, 
and a report of VA psychiatric examination dated in April 
2000.

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  Post-
traumatic stress disorder warrants a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2007).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Treatment records dated from January 2000 to January 2001 
show various PTSD symptoms, including intrusive thoughts, 
sleep disturbance, nightmares, flashbacks, irritability, 
anxiousness, depression, anger, and problems with 
concentration.  His primary social interaction was with his 
wife.  He denied experiencing suicidal ideations.  His 
treating therapist noted that a current major stressor was 
his pending claim for service connection for PTSD.  The 
therapist additionally noted that the resolution of that 
claim would likely significantly facilitate the treatment of 
his PTSD.

The veteran underwent VA examination for PTSD in April 2000.  
At the time of the examination, the veteran reported 
experiencing feelings of worthlessness and stated that he 
sometimes felt highly anxious to the point of vomiting.  He 
additionally reported frequent nightmares and flashbacks.  
His wife, who was with him at the time of the examination, 
stated that he awoke screaming and crying at night, asking 
her to help "them" out, despite that there was no one else 
there.  

Mental status examination revealed a slightly depressed mood 
with labile affect.  He was moderately anxious.  He denied 
experiencing suicidal or homicidal ideations.  His cognition 
was determined to be intact.  

Based upon the above, the examiner determined that the most 
appropriate diagnosis for the veteran was chronic PTSD.  A 
GAF of 70 was assigned.  The examiner noted that he had 
reviewed the veteran's treatment records, which revealed a 
GAF score of 80, which the examiner felt was consistent with 
the veteran's current examination.

The April 2000 examination assigned a GAF score of 70.  
Treatment records dated from January 2000 to January 2001 
reflect a GAF score of 80.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, a GAF score of 80 generally reflects that if 
symptoms are present, they are transient and expectable 
reactions to psychological stressors (e.g., difficulty 
concentrating after a family argument), and they result in no 
more than slight impairment in social, occupational, or 
school functioning. GAF scores of 70 generally reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful relationships.  GAF scores of 51 to 60, which 
the veteran does not have, generally reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

The Board finds that at no time in the year prior to January 
22, 2001, was an increase in disability commensurate with a 
rating of 100 percent factually ascertainable.  While the 
record reflects that during the period from January 2000 to 
January 2001 the veteran was frequently anxious, irritable, 
and depressed, it appears that much of this anxiety and 
depression were in part attributable to the veteran's pending 
claim for service connection.  There is no evidence during 
that period that the veteran's PTSD precluded him from 
obtaining or maintaining employment.  Additionally, there is 
no evidence that his PTSD produced gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  His cognition was found to be intact on 
examination in April 2000, and his thought processes were 
consistently noted to be logical and goal-directed.  
Additionally, he consistently denied experiencing suicidal or 
homicidal ideations.  As there was no evidence of the 
symptomatology required for the assignment of a disability 
rating of 100 percent, the treatment records dated from 
January 2000 to January 2001 do not constitute evidence 
demonstrating that a 100 percent rating was warranted prior 
to January 22, 2001.  Accordingly, there is no evidence which 
would establish that the veteran would be entitled to a 100 
percent rating prior to January 22, 2001.

The evidence shows that the first communication that can be 
construed as a claim for increase after the October 2000 
decision was received on January 22, 2001.  As the evidence 
does not show that the veteran's PTSD met the criteria for a 
100 percent rating prior to January 22, 2001, an earlier 
effective date for the 100 percent rating is not warranted.  
As the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 and July 2007, 
and rating decisions in May 2006 and July 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July and September 2007 statements of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

A separate compensable rating for dysthymia is denied.

En effective date earlier than January 22, 2001, for the 
grant of a 100 percent disability rating for PTSD is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for an effective date earlier than January 22, 
2001, for the grants of a TDIU rating and Dependents' 
Educational Assistance, and earlier than June 13, 2002, for 
the grant of special monthly compensation.

These claims are inextricably intertwined with the veteran's 
pending claims for service connection for joint and back 
disabilities.  The resolution of those claims might have 
bearing upon the claims for an effective date earlier than 
January 22, 2001 for the grants of a TDIU rating and 
Dependents' Educational Assistance, and earlier than June 13, 
2002 for the grant of special monthly compensation.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claims currently on appeal is to defer 
adjudication of the claims on appeal pending the adjudication 
of the inextricably intertwined claims.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

After adjudicating the claims for 
service connection for joint and back 
disabilities, readjudicate the claims 
for an effective date earlier than 
January 22, 2001, for the grants of a 
TDIU rating and Dependents' Educational 
Assistance, and earlier than June 13, 
2002, for the grant of special monthly 
compensation.  If the decisions remain 
adverse to the appellant, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


